Citation Nr: 1234964	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-00 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for residuals of prostate cancer for the period from October 1, 2009 through June 21, 2011, and in excess of a 20 percent rating for the period beginning on June 22, 2011.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1972.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In April 2010, the Veteran testified before a Veterans Law Judge (VLJ) sitting at the RO.  In April 2011, the Board remanded the case for additional development.  

In August 2011, the RO increased the evaluation for prostate cancer to 20 percent effective June 22, 2011.  

In October 2011, the Board recharacterized the appeal issue as two separate issues.  The Board determined that the RO properly discontinued the initial 100 percent rating for prostate cancer on October 1, 2009; and remanded the issue regarding increased disability ratings from October 1, 2009.  The case was returned to the Board in August 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2012, the Board sent the Veteran a letter advising that the VLJ who conducted his hearing was no longer employed by the Board.  The Veteran was offered the opportunity to testify at another hearing.  The Veteran responded, indicating that he wanted to appear at a hearing before a VLJ sitting at his local RO.  



Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a travel board hearing at his local RO.  The Veteran and his representative must be provided reasonable notice of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


